?&is opinion
                                                  nodlflesopinion
                                                       #o-1568
HonorableHolvey Willlepa~
CriminalDistrictAttorney
Waco, Texas

Dear Sir:                                       opinion.   NO.   0-2630
                                               Re: Proper indexingof
                                                   abstractsof judgment

         We have for reply your letterof Augwt l3, 1940, requestingthe
opinionof this departmentupon the followingmatter:

                "Mr. Floyd Mitchell,CountyClerk of MocLennan County,
            has calledon this office for an opiniona8 to how the
            enclosedabatractof judgmentshouldbe indexed. You will
            note that there are severaldefendantsto the suit but the
            abstractof jud@uentshows that plaintiffonly recovered
            judgmentagainstH. F. Poohyla,one of the defendanta;
            however,the abstractof judment shows that an order of
            sale we.8issuedout of this pauee and it is very probable
            that a judment for forecloeurevae renderedagainetat
            least some of the other defendants. Hr. Mitchellwants
            to lmow if this abstractof judgmentshouldbe indexed
            againstall of the defendantsmentionedin this instru-
            ment or if it shouldbe indexedonly againstH. F. Pochyle.

                "It ia our opinionthat this abstractof judeent
            shouldbe indexedonly againetthe defendant,Ii.F. Pochyla,
            and for our authority,ve refer to your opinionBo. O-1568.
            However,as mentionedin this opinion,an abstractof judg-
            ment shouldbe indexedagainetevery defendantin the judg-
            ment, even though the jud@nentagainathim was only for
            foreclosureor for COStsj it appearsfrom this abstractof
            judgmentthat judFpnent for forecloeurewas renderedagainst
            at least ecme of the other defendantsto this suit, but if
            these facts are true, inasmuchae they are not named, would
            it be the duty of the CountyClerk recordingand indexing
            such a judgmentto look furtherthan the abstractof judg-
            ment filed with him?"

            The abstractof judgmentineofarae pertinenthere reads a8
foI,lows
      "
                                                                      --




HonorableHolvey Williams,Page 2 (0-2630)



         "The State of Texas,

          County of Dallae.

             "I, Pearl Smith,Clerk of the DietriotCourt of Dallas
         County,Texas, do hereby certifythat in the DistrictCourt
         of the 14th JudicialDistrictof Texae, in a certain suit
         pending in said Court,whereinBankers Life Company,a
         corporation,is plaintIff,and H. F. Poohyla,JohannaPochyla,
         StansellBryen,Trustee,J. R. Torrance,0. D. Sandersand
         Joe Headen,are defendants,Ho. 47162-A. The said plaintiff-
         BankereLife Campany,a corporationrecovereda jud@nent
         againstsaid defendant-H. F. Poohylal * *. Said judeplent
         is entitledto the followingcredits,to-wit: (Here is
         listeda credit as a result of the executionof an order of
         sale).* * *"

          In OpinionNo. O-1568 this depe.r+zuent
                                              exhaustivelyanalyzedthe
authoritiesin this state relativeto the creationof statutoryjudgmentliens
under Articles5447 and 5448 of the RevisedCivil Statutesof Texas, 1925,
which read a8 follows:

             "Article5447. - Abstractsof Judments. Each clerk of
         a court,when the person in whose favor a jud@nentwae
         rendered,his agent, attorneyor assignee,appliestherefor,
         shall make out, oertWy under his hand and office seal, and
         deliverto such applicantupon the paymentof the fee allowed
         by law, an abstractof suoh judment showing:

             "1. The names of the plaintiffand of the
                 defendantin such judgment.

             "2. The nmber of the euit in which the
                 judgmentwas rendered.

             “3.   The date when such judment wae rendered.

             “4.   The amount for which the jud@uentvae
                   renderedand the balancedue thereon.

             “5.   The rate of interestspecifiedin the
                   judment.

             "Each justiceof the peace shall also make and deliver
         an abstractof any judgmentrenderedin his court in the
         manner herein provided,certifiedunder his hand."
HonorableHolvey Williama,Page 3 (0-2630)



             “Article5448. - Recordingjud@enta. Eaah county
         olerk shall keep a well bound book calledthe 'Judaent
         Record',end he ehall immediatelyfile end thereinrecord
         all properlyauthenticated  abstractsof judment when
         presentedto him for record,noting therein the day and
         hour of such record. He shall at the same time enter it
         upon the alphabeticalindex to much jud@nentrecord,show-
         ing the name of eaah plaintiffend of each defendantin the
         judgment,and the number of the page of the book upon whioh
         the abstractis recorded. He shall leave a epaoe at the
         foot of each such abstractfor the entry of creditsupon
         and satisfactionof such judmente and shall enter the eeme
         when properlyahown.'

          In that opinionwe held that under Article 5448 in order to ef-
fectuatea judgmentlien the county clerk shouldenter upon the alphabetieal
index to his judgmentrecord the name of each plaintiffand of each defendant
appearingupon the face of the Judepnent;thatifa party is known as plain-
tiff or defendantin the judgmenthis name shouldbe indexed We held this
necessaryalthoughno personaljudment for debt has been renderedagainst
such pla-&tiffor defendant(a judfpnent in rem for foreclosurebeing-sufficient);
and even though the only judsent renderedagain& any party to the judgmectis
for costs. We reaffirmthis holding,and are enclosinga copy of this opinfon
for your perusal.

         However, in OpinionI?o.O-1568we indicatedthat the countyclerk
with referenceto the particularabstractof jud@ent form su?xuitted  should
index only the name of the defendantset forth in the reoovery clause. To
that extentOpinionIVo.O-1568is modified.

          The county clerk of any particularcountydoee not have the benefit
of, nor have acceee to the officialjudaenta filed in all the officesof the
clerks of the variouscourts over the state. He shouldnot be, nor do we
believehe is requiredto look furtherthan the abstractof those judpente
which, if properlyprepared,would reflectall of the informationthey are
requiredto containunder Article 5447 of the RevieedCivil Statutes,in-luding
the namee of all of the plaintiffeand all of the defendantaappearingupon the
face of the jud@nent.

          It followsthat the criterionof the county clerk in all cameo must
be the abstractof judgment. If a party appearsa8 a plaintiffor a defendant
upon the abstractof judsplentwhethernamed in the recoveryclause or not his
name shouldbe indexed.

         In the specificcase at hand we assume that the nemee of H. F. Pochyla,
JohannaPochyla,StansellBryan, Truetee,J. Ii.Torrance,0. D. Sanders,and Joe
HonorableHolvey Williams,Page 4 (0-2630)



Headenwere aI1 Pietedas defendantain the jud@mnt the districts1.sb c,f
DallasCounty had beforeher when ehe preparedthe abstract. 1,'; f~i',;~$.s
and you are advieedthat under Article 5448 the namea of all e,l;ch
                                                                defe:&c:s
shouldbe indexedby the countyclerk.

                                            Very truly yaurs

              mls 0PRi10Ly
             COlmDRBml Am
              APPEOVEDm
                IaMTrED
              CORFERERCE


JE3:Z-W

EIVCIDSURE

              APF'ROVED
                      SEP SDS1940

              /a/GeraldC. Mann

             ATPCFQTEYGEXERALOFTEUS